DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermeersch (US 7,845,252) .
Vermeersch discloses a joint (Figs. 2 and 6-8) comprising an injection-molded component including a casing body of plastic material (Figs. 7-8, plastic 70) and a core of a core material (Figs. 7-8, metal insert 68), which is at least partially received within the casing body and is at least partially insert-molded (Figs. 7-8), wherein an external face of the casing body is configured as an anti-friction face (Figs. 6-8), wherein the core material (metal insert) is different than the plastics material of the casing body (col. 5, lines 20-67), wherein the core has a first end with a first end face and a second end, opposite the first end, and having a second end face (Fig. 5), wherein a surface of the core extending between the first end face and the second end face is fully covered by the plastic material of the casing body (Figs. 7-8), and a joint component which 
	Regarding claim 18, Vermeersch discloses the casing body having an external contour which in terms of shape deviates from an external contour of the core (Fig. 7).
	Regarding claim 20, Vermeersch discloses that the core material is metal (col. 5, lines 29-31).
	Regarding claim 21, Vermeersch discloses the core material is steel and the plastic material is a thermoplastic (col. 5, lines 29-31; and col. 7, line 59 to col. 8, line 8).
	Regarding claim 22, Vermeersch discloses the core including a longitudinal axis, wherein the first end face faces in a first direction along the longitudinal axis and the second end faces in a second direction along the longitudinal axis, wherein the second direction is opposite the first direction (Fig. 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeersch.
Vermeersch fails to specifically teach the core having a cylindrical external contour. It would have been an obvious matter of design choice to change the shape of the insert in Vermeersch to have a cylindrical external contour, since such a modification would have .


Allowable Subject Matter
Claims 1-3, 5 and 16 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to anticipate or render obvious the distinct feature of “wherein the core at two mutually opposite ends has in each case one retaining depression” in combination with “a joint component which is mounted around the external face so as to be movable on the external face of the injection-molded component”.

Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive.
Applicant argues “in Vermeersch, the surface of the core that extends between the first and second end faces is not fully covered in plastics material. Specifically, the flats 82 of the core 68 are not fully covered, as clearly depicted in annotated Fig. 8. Therefore, Vermeersch does not disclose, or for that matter teach or suggest, that ‘a surface of the core extending between the first end face and the second end face is fully covered by the plastics material of the casing body’ as required by claim 17”.
This argument is not deemed persuasive. Vermeersch may not teach the flats 82 being fully covered with plastics material, however, Vermeersch does teach the top surface and the bottom surface of the core being fully covered by the plastic material. The flats 82 are not part of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781